Chubb Group of Insurance Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT COMPANY ASSET PROTECTION BOND 15 Mountain View Road, Warren, New Jersey 07059 NAME OF ASSURED (including its Subsidiaries): Bond Number: 82123752 CLEARWATER INVESTMENT TRUST FEDERAL INSURANCE COMPANY 30 EAST 7 STREET Incorporated under the laws of Indiana ST. PAUL, MN 55101 a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD: from 12:01 a.m. on January 1, 2014 to 12:01 a.m. on January 1, 2015 ITEM 2.
